Citation Nr: 1035876	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-08 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD) prior to June 13, 2009, and 
a rating higher than 50 percent since.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and W.S.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1969 to November 
1972.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which, in part, granted the Veteran's claim for service 
connection for PTSD and assigned an initial 10 percent rating 
retroactively effective from February 24, 2005, the date of 
receipt of his claim for this condition.  He appealed for a 
higher initial rating for his PTSD.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  He did not, however, appeal the RO's 
denial in that same decision of his additional claim for a 
total disability rating based on individual unemployability 
(TDIU).

In a March 2007 decision during the pendency of his appeal, the 
RO increased the initial rating for the PTSD from 10 to 30 
percent with the same retroactive effective date of February 24, 
2005.  The Veteran continued to appeal, requesting an even higher 
initial rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2008, as support for his claim, the Veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge of 
the Board (travel Board hearing).  

In April 2009, the Board remanded the claim for additional 
development and consideration.  Upon completing this additional 
development, which included having the Veteran reexamined on June 
13, 2009 (and again on August 18, 2009) to reassess the severity 
of his PTSD, the Appeals Management Center (AMC) issued a 
decision in March 2010 again increasing the rating for the PTSD 
- this time from 30 to 50 percent, but only retroactively 
effective from June 13, 2009, the date of that VA examination.  
This most recent rating decision, and the supplemental statement 
of the case (SSOC) also issued in March 2010, denied a rating 
higher than 50 percent.

The Veteran has continued to appeal, so the issue now before the 
Board is whether he was entitled to an initial rating higher than 
30 percent prior to June 13, 2009, and whether he has been 
entitled to a rating higher than 50 percent since.

It further deserves mentioning that, also in March 2010, the RO 
again denied the Veteran's claim for a TDIU.  And he has not 
perfected an appeal of that decision concerning this additional, 
albeit derivative, claim to warrant the Board considering it in 
this decision.  See Rice v. Shinseki, 22 Vet.App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001); VAOPGCPREC 6-96 
(Aug. 16, 1996); and VAOGCPREC 12-2001 (July 6, 2001).


FINDINGS OF FACT

1.  From February 24, 2005 to June 13, 2009, the Veteran's PTSD 
caused occupational and social impairment with reduced 
reliability and productivity.

2.  But additionally, as of June 13, 2009, there is competent and 
credible evidence indicating his PTSD causes total occupational 
and social impairment.


CONCLUSIONS OF LAW

1.  From February 24, 2005 to June 13, 2009, the criteria are met 
for a higher initial rating of 50 percent, though no greater, for 
the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2009).

2.  And since June 13, 2009, the criteria are met for an even 
higher 100 percent rating for the PTSD.  Id.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on the merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  The Supreme Court rejected the notion that all VA 
notice errors are presumptively prejudicial.  

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  



The Veterans Court further held in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), that for an increased-compensation claim, 38 
U.S.C. § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase has on 
the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009) the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding.  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March and 
July 2005, March 2006, April 2007 and June 2009.  The letters 
informed him of the evidence required to substantiate his claim 
and of his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that the letters send in March 
2006 and April 2007 complied with Dingess by discussing the 
downstream disability rating and effective date elements of the 
claim - keeping in mind his claim initially arose in the context 
of him trying to establish his underlying entitlement to service 
connection, since granted.  In cases, as here, where an 
increased-rating claim arose in another context - namely, the 
Veteran trying to establish his underlying entitlement to service 
connection, and the claim was subsequently granted and he has 
appealed a downstream issue such as the initial disability rating 
assigned, the underlying claim has been more than substantiated, 
it has been proven.  Consequently, the initially intended 
purposes of § 5103(a) notice has been fulfilled, such that no 
further § 5103(a) notice is required.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008).  


In any event, here, as mentioned, the Veteran was nonetheless 
provided the additional Dingess notice concerning the downstream 
disability rating and effective date element of his claim.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his available 
service treatment records (STRs), VA treatment records, private 
treatment records, Social Security Administration (SSA) records, 
lay statements in support of his claim and arranged for VA 
compensation examinations initially to assess the etiology, then 
severity, of his PTSD.  Especially since the Board's April 2009 
remand, resulting in the reexamination of the Veteran in June and 
August 2009, there is sufficient evidence now in the file to 
fairly decide this claim insofar as assessing the severity of his 
PTSD since the filing of this claim.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, in 
obtaining this assessment of the severity of his PTSD, there was 
substantial compliance with the Board's April 2009 remand 
directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 
2008); Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.  
38 U.S.C.A. § 5103A.  

II.  Governing Laws and Regulations for Increased-Rating Claims

The Veteran asserts that his PTSD is more severe than currently 
rated and, indeed, has been since filing his claim for this 
condition.  As already indicated, the initial rating was 10 
percent retroactively effective from February  24, 2005, the date 
of receipt of his claim.  In March 2007, however, the RO 
increased this initial rating to 30 percent, also retroactively 
effective to the date of his claim, February 24, 2005.  And 
effectively since June 13, 2009, he has had an even higher 50 
percent rating.


So he already has what amounts to is a "stage" rating.  See 
Fenderson, 12 Vet. App. at 125-26 (indicating this variation in 
his rating is to compensate him for times since the receipt of 
his claim when his disability has been more severe).  The Board, 
therefore, need only determine whether this was an appropriate 
staging of the rating.  And for reasons and bases that will be 
discussed, the Board concludes he was entitled to the higher 50 
percent rating from an earlier date - namely, February 24, 2005, 
when the RO received his initial claim (so greater than the 
30 percent he had until this decision), and that he also is 
entitled to an even higher 100 percent rating as of June 13, 2009 
(so greater than the 50 percent he had until this decision).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, as part of a General Rating Formula for Mental 
Disorders.  According to the requirements of this regulation, a 
30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The next higher rating of 50 percent requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  



An even higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and inability to establish and maintain 
effective relationships.  Id.

The maximum 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  
In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  



In evaluating the evidence, the Board has also considered various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A GAF score is a scaled 
rating reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).  An examiner's classification of the level 
of psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  See 
generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.  



A.  Entitlement to an Initial Rating Higher than 30 Percent for 
the PTSD from February 24, 2005 to June 13, 2009

The evidence of record for consideration concerning this initial 
time period includes the report of the Veteran's April 2005 VA 
compensation examination, VA outpatient treatment records dated 
from February 2005 to September 2007; private treatment records 
from Dr. J.W. from January to February 2005 and from May to June 
2007; the Veteran's statements in support of his claim, including 
his July 2008 hearing testimony; and a letter submitted by his 
wife in May 2005.  Based on this evidence, the Board finds that 
he is entitled to an initial rating of 50 percent, though no 
greater, during this initial period at issue.

First, the Veteran's April 2005 VA psychiatric examination 
revealed he was alert and oriented, although his mood was 
slightly apprehensive.  He denied both suicidal and homicidal 
ideations, as well as hallucinations and delusions.  His impulse 
control and eye contact, overall, were good, but he had some 
intrusive thoughts and nightmares as a result of his combat-
related PTSD symptoms.  Significantly, the examiner indicated the 
Veteran had been impaired from working due to a back injury he 
had sustained since service, in 1992, not due to his PTSD 
symptoms.  This examiner further indicated the prospect for 
improvement was helped by the fact the Veteran was receiving 
treatment for his PTSD.  The examiner assigned a GAF score of 64, 
indicative of mild symptoms.

The VA treatment records dated from February 2005 through 
September 2007 show the Veteran continuously attended group 
therapy for his PTSD.  A May 2005 VA treatment record indicated a 
then current GAF score of 53, so moderate versus the previously 
indicated mild symptoms.  However, as recently as July 2007, 
he denied experiencing any suicidal ideations.

The private treatment records form Dr. J.W. dated from January to 
February 2005 and from May to June 2007 show the Veteran was 
still experiencing nightmares two-to-three times a week.  In 
January 2005, Dr. J.W. initially diagnosed PTSD and assigned a 
GAF score of 45 to 50, suggesting serious social and occupational 
impairment (in comparison to the moderate and mild impairment 
previously noted).  In February 2005, Dr. J.W. began prescribing 
medication to help treat the Veteran's PTSD-related symptoms.  
The Veteran described traumatic dreams and, in response to the 
medication, a noticeable lessening of his discomfort around other 
people.  In a May 2007 letter from Dr. J.W., he indicated the 
Veteran's inability to work is entirely due to his PTSD; however, 
he did not provide any additional information concerning this 
statement or discuss the rationale for this conclusion.  In June 
2007, Dr. J.W. noted an exaggerated startle response and 
irritability.  Moreover, the Veteran stated he that avoided 
social situations.  

Additionally, records from the SSA show the Veteran has been 
receiving disability benefits from this other Federal agency 
since August 1994 - but for his back disorder, depression and 
alcohol dependence.  Moreover, these SSA records indicate that, 
while his depression and alcohol dependence are debilitating, it 
is his back disorder that does not allow standing or walking for 
prolong periods.  The SSA determined he had been disabled since 
June 1992 as a consequence of the civilian work-related injury 
already mentioned, so not on account of his PTSD.  In any event, 
the Board is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the 
SSA's favorable determination, while probative evidence to be 
considered in a claim with VA, is not dispositive or altogether 
binding on VA since the agencies have different disability 
determination requirements).  See also Golz v. Shinseki, No. 
2009-7039 (January 4, 2010).  Thus, because these SSA records do 
not specifically concern the severity of the Veteran's PTSD, 
including insofar as any consequent effect on his employability, 
but instead pertain to other unrelated disabilities, these 
records are not determinative of the appropriateness of his PTSD 
rating prior to June 13, 2009.

The Veteran also submitted a lay statement from his wife dated in 
May 2005 in support of his claim for a higher initial rating for 
his PTSD.  His wife stated that they had been married for 30 
years and that he used to be a "fun loving guy."  Since the 
attacks on September 11, 2001, however, he would only watch news 
coverage of the incident, had become very mean, and had 
nightmares.

The Veteran also testified at his July 2008 hearing that he was a 
foreman for a company in Georgia in 1992, his last civilian job, 
the year he injured his back.  He said the job was finished and 
that he decided he was not going to continue working there 
because he believed there may have been issues with his vulgarity 
and anger.  He also stated that since his separation from the 
Army he had had difficulty maintaining a job.  Moreover, he 
admitted to being arrested in 2007 for domestic violence and 
"pursued with violent intent" his daughter's ex-boyfriend.

The symptoms listed in the Rating Schedule for a 50 percent 
rating require occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  
38 C.F.R. § 4.130.  

Considering all of this evidence in the aggregate, the Veteran 
has this required occupational and social impairment with reduced 
reliability and productivity.  So he is entitled to a higher 50 
percent initial rating for his PTSD dating back to his February 
24, 2005, claim for this condition - though not an even greater 
70 or 100 percent rating for this initial period at issue prior 
to June 13, 2009.  He had deficiencies in just some, not most of 
the required areas, including some social isolation as reflected 
in his various treatment records and statements to his treating 
VA and private psychiatrists.  38 C.F.R. § 4.126(b).  But he did 
not exhibited the type, frequency and severity of symptoms 
required for an initial rating higher than 50 percent prior to 
June 13, 2009, such as impaired judgment or thinking, suicidal 
ideation, obsessional rituals interfering with routine 
activities, illogical, obscure, irrelevant or inappropriate 
speech, spatial disorientation, or neglect of personal appearance 
or hygiene.   See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the factors listed in the rating formula are mere 
examples of conditions that warrant a particular rating and are 
only used as a guide to help differentiate between the different 
evaluation levels); 38 C.F.R. § 4.1.  


Therefore, absent evidence of more severe symptoms indicating a 
higher severity of psychiatric dysfunction, the Board finds that 
the evidence supports an initial disability rating of 50 percent, 
but no higher, for the PTSD prior to June 13, 2009.  38 C.F.R. § 
4.3.

B.  Entitlement to a Rating Higher than 50 Percent since June 13, 
2009

In determining whether the Veteran is entitled to a rating higher 
than 50 percent since June 13, 2009, the Board has reviewed the 
report of the most recent VA compensation examination in June 
2009 and the supplemental August 2009 note.  Further, private 
treatment records received in July 2009, but dated earlier in 
February 2005 and from May to June 2007, from Dr. J.W., were also 
considered.  And, on the whole, this evidence shows the Veteran's 
PTSD has caused total social and occupational impairment since 
June 13, 2009, in turn warranting the highest possible rating of 
100 percent as of that date.

The February 2005 private treatment record from Dr. J.W. is a 
progress report concerning the amount of medication the Veteran 
was taking for his PTSD.  Additionally, the Veteran described 
traumatic dreams and that he began limiting his drinking at 
night.  The May to June 2007 records indicate the Veteran was 
unable to work due to his PTSD and lists the medications he was 
prescribed at the time.  The May 2007 treatment record shows he 
was experiencing nightmares two to three times a week concerning 
dead bodies, firefights, and other wartime experiences.  Dr. J.W. 
also stated the Veteran startled easily, was irritable, had 
problems sleeping, avoided social situations and was 
"uncomfortable whenever his back is exposed."  

The June 2009 VA compensation examiner determined that Veteran's 
prognosis for improvement in either his psychiatric condition or 
in his functional status is poor as result of his traumatic in-
service stressors.  Specifically, the examiner notes the Vetean 
is hypervigilant, suffers from depression, anxiety, sleeping 
problems, night sweats, nightmares, flashbacks, anger problems, 
mood swings, concentration problems, irritability lack of 
interest in everyday activities and emotional numbing.  


Further, this VA examiner determined he Veteran has "very few 
interpersonal relationships with acquaintances and socializes 
with family members almost exclusively."  This examiner goes on 
to note that, due to the Veteran's symptoms, he suffers from 
"total occupational and social impairment due to the emotional 
trauma" that he experienced in Vietnam and that it is "unlikely 
that the Veteran would be able to obtain or maintain gainful 
employment now or in the future."

The August 2009 note was issued to reconcile the July 2009 
evidence from Dr. J.W. with the findings from the June 2009 VA 
compensation examination, especially considering the Veteran's 
other medical conditions.  The August 2009 examiner opined that 
the symptoms attributable to the Veteran's PTSD include 
"outbursts of anger, affective numbing, night sweats, 
hypervigilance, exaggerated startle response, flashbacks, 
intrusive thoughts, isolation, suicidal thoughts, occupational 
and social dysfunction and severe drinking."  However, the 
examiner also determined that some of the Veteran's symptoms, 
such as decreased appetite, poor memory and concentration, 
insomnia, irritability and low energy can be attributable to both 
PTSD and chronic dysthymia.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (indicating that, when it is not possible or 
feasible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the Veteran's favor, dictates that such signs and 
symptoms be attributed to the service-connected condition.)

The examiner continues on to state that the Veteran was assigned 
a GAF score of 44, which indicates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  As explained by the August 2009 examiner, the GAF 
score of 44 was assigned because the Veteran has "very few 
interpersonal relationships or acquaintances, socializes with 
family members almost exclusively, does not participate in any 
leisure pursuits or recreational activities because he does not 
want to be around people," and quit playing his guitar.  



Consequently, although not all of the enumerated symptoms recited 
for the 100 percent rating are shown and there may be some 
overlap between the PTSD symptoms and other conditions, the Board 
nonetheless finds that the severity of the Veteran's PTSD 
symptoms and the significant effect of these symptoms on his 
social and work situation justify assigning this higher 100 
percent rating, obviously the highest possible, as of the June 
13, 2009 VA examination.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).


ORDER

A higher 50 percent initial rating for the PTSD is granted as of 
February 24, 2005 (so earlier than the existing effect date), as 
is an even higher 100 percent rating as of June 13, 2009, subject 
to the statutes and regulations governing the payment of 
VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


